DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3,11,15 are objected to because of the following informalities:  “a same parameter set” is not clearly addressed whether it is referred to “a first parameter set” in claim 1 or something else ?? .  Appropriate correction is required.
Claims 8,20 are objected to because of the following informalities: “ a maximum TAG quantity corresponding to respective SCS of 15KHz, 30KHz, 60 KHz, 120 KHz and normal CP is 4,8,16,32” are not clearly addressed. Therefore, it is objected to due to vague meaning.    

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5,7,9-17,19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. ( US Pub.2019/0053182).

determining, based on a correspondence between a first parameter set and a first timing advance (TA) granularity ( see table 1 in par[0075,0077] which shows correspondence between numerology, CP length ( parameter set) and TA granularity),TA information to be used by a terminal on an occupied frequency domain resource (see fig.2A; step S205; par[0096] gNB 201 transmits TA command to terminal 202 using granularity value generated in step S204), wherein the first parameter set comprises a first subcarrier spacing (SCS) and a first cyclic prefix (CP) type ( see par[0059,0075], table 1 includes subcarrier spacings and CP lengths) and
sending the TA information to the terminal using the transmitter ( see fig.2A, step S205; par[0096] the gNB 201 transmits TA command to terminal 202).
In claims 1,13 Choi et al. discloses a method, comprising:
receiving, by a terminal, first timing advance (TA) information sent by a network device ( see fig.2A, step S206; par[0097] the terminal 202 receives from the gNB 201 TA command and updates the TA command); determining, by the terminal based on a s nr of 30 KHz to granularity 128Ts nr of 128 KHz for a bandwidth part allocated to the terminal), wherein the first parameter set comprises a first subcarrier spacing (SCS) and a first cyclic prefix (CP) type (see par[0059,0075], table 1 includes subcarrier spacings and CP lengths); and determining, by the terminal based on the first TA granularity and the first TA information, a TA value used by the terminal on the occupied frequency domain resource (see fig.2A; steps S206,S207;para[0097] the terminal 202 receives the TA command based on the change of TA granularity shown in par[0094]. In para[0118] the terminal sets the UL transmission timing based on the TA value commanded by the BS ). The terminal 202 is also shown in figure 6, para[0145] to have a transceiver 601, controller 602, and memory 603.
In claims 2,11,14 Choi et al. discloses receiving, by the terminal, timing advance group (TAG) information sent by the network device, wherein the TAG information identifies one or more TAGs (see par[0108-0109] the BS notifies M TAGs to the terminal. In par[0119-0120] the BS uses two or more TAGs to command additional TA value to the terminal), and a frequency domain resource in each TAG is a bandwidth part( see 
In claims 3,12,15 Choi et al. discloses receiving, by the terminal, TAG information sent by the network device, wherein the TAG information identifies one or more TAGs (see par[0108-0109] the BS notifies M TAGs to the terminal); and wherein:
frequency domain resources in each TAG correspond to a same parameter set ( as being addressed in the claim objection above, examiner would broadly understand this limitation as shown in para[0111-0112] which states the BS notifies of the TAG index information when performing UL beam based on the CSI-RS resource index in the same reception beam manner); or a parameter set corresponding to a frequency domain resource in each TAG satisfies a preset condition.
In claims 4,16  Choi et al. discloses the first CP type is a normal CP ( see table 1 in para[0075] the first CP is 9216Ts (4.7us), and the first TA granularity corresponding to the first parameter set is in inverse proportion to a CP length corresponding to the first parameter set ( see par[0075] as the subcarrier spacing is increased, the TA granularity is proportionally decreased); or the first TA granularity corresponding to the first parameter set corresponds to a value range within which a CP length corresponding to the first parameter set falls ( see para[0075]; the TA granularity is proportionally decreased).

In claims 7,19 Choi et al. discloses wherein a maximum timing advance group (TAG) quantity corresponding to the first parameter set is different from a maximum TAG quantity corresponding to a second parameter set (see para[0119] the BS determines a plurality of TAGs to command different TA values).
In claim 9, Choi et al. discloses wherein the first SCS comprised in the first parameter set is 60 kHz ( see table 1 in para[0075]; the SCS is 60 KHz) and the first CP type comprised in the first parameter set is a normal CP ( see par[0075] table 1 shows a CP duration of 1.17 us correspondence with a 60 KHz subcarrier spacing), and a second parameter set comprises a second SCS that is 60 kHz and a second CP type that is an extended CP; and
wherein the first parameter set and the second parameter set have different TA granularities (see par[0075]; table 1 shows different TA granularities correspondence with numerology values), quantities of bits occupied by TA information ( see fig.4A, par[0132] there is 9 bits in the TA command message), or quantities of maximum .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6,8,18,20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. ( Us Pub.2019/0053182) in view of Wang et al. ( US Pub.2018/0352527).
In claims 6,18  Choi et al. does not disclose a quantity of bits occupied by the first TA information corresponding to the first parameter set is different from a quantity of bits occupied by second TA information corresponding to a second parameter. Wang et al. discloses in pa[0110] the number of bits assigned to TA command may be fixed or variable (a quantity of bits occupied by the first TA information corresponding to the first parameter set is different from a quantity of bits occupied by second TA information corresponding to a second parameter). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Wang et al. with that of Choi et al. to assign different number of bits in respective TA command based on different parameters. 

a maximum TAG quantity corresponding to a parameter set comprising an SCS that is 30 kHz and a CP type that is a normal CP is 8; or
a maximum TAG quantity corresponding to a parameter set comprising an SCS that is 60 kHz is 16; or
a maximum TAG quantity corresponding to a parameter set comprising an SCS that is 60 kHz and a CP type that is an extended CP is 8 or 16; or
a maximum TAG quantity corresponding to a parameter set comprising an SCS that is 120 kHz and a CP type that is a normal CP is 32.
Wang et al. discloses the maximum TA is 667 us for 15 KHz subcarrier spacing ( see par[0112] a maximum timing advance group (TAG) quantity corresponding to a parameter set comprising an SCS that is 15 kHz); or a maximum TA is 333 us for  30 KHz subcarrier spacing (see par[113] a maximum TAG quantity corresponding to a parameter set comprising an SCS that is 30 kHz). Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teaching of Wang et al. with that of Choi et al. to determine a maximum TAG corresponding to a subcarrier spacing.  
Conclusion

Lin et al. (US Pat.10,531,467);
Islam et al. ( Us Pub.2019/0141697);
Loehr et al. ( US Pub.2019/0174513).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 






/HANH N NGUYEN/Primary Examiner, Art Unit 2413